Citation Nr: 1724248	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  09-06 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for gastroesophageal disorder, diagnosed as gastroesophageal reflux disease (GERD), to include as secondary to an acquired psychiatric disorder.

2. Entitlement to service connection for an intestinal disorder, characterized by symptoms of constipation, to include as secondary to an acquired psychiatric disorder.

3. Entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease.

4. Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and March 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For all periods on appeal, the Veteran's coronary artery disease has been generally asymptomatic with left ventricle ejection fraction of 50 percent or greater, no hypertrophy or dilatation, no congestive heart failure, and not requiring continuous medication to control.

2. The Veteran's GERD did not have onset during active service and is not otherwise related to any incident of active service; it is not caused by or aggravated beyond its natural progression by his service-connected posttraumatic stress disorder.

3. Affording the Veteran the full benefit of the doubt, it is at least as likely as not that his chronic constipation had onset during active service.



CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for coronary artery disease have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.104, Diagnostic Code 7005 (2016).

2. The criteria for service connection of GERD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2016).

3. The criteria for service connection of chronic constipation have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in February 2008 and December 2013.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).    

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, Social Security Administration (SSA) records, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).


Increased Disability Rating

The Veteran is presently service connection for coronary artery disease (CAD), rated as 10 percent disabling.  He contends he is entitled to a rating in excess of that grant.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's CAD, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2016).

The Veteran's CAD is rated under Diagnostic Code 7005, which compensates for arteriosclerotic heart disease, to specifically include CAD.  

Under the applicable diagnostic code, a 10 percent disability rating is assigned with evidence of workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code (DC) 7005 (2016).  

Workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, is compensated with a 30 percent rating.  Id.  

A 60 percent rating is assigned when there is evidence of more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.  

Finally, a 100 percent rating is assigned for chronic congestive heart failure, or; workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.  

After a careful review of the evidence in the record, the Board finds that an increased disability rating for CAD is not warranted for any periods on appeal.  

Particularly, the Board observes that in September 2005, the Veteran underwent an exercise stress echocardiogram due to chest pain.  The Veteran stopped the test after 6 minutes due to chest pain, although no ischemic changes were found.  Baseline 2D echo revealed normal ejection fraction and wall motion.  The Veteran was scheduled for an outpatient catheterization.  Imagines obtained immediately after exercise revealed severe hypokinesis in the infero-posterior wall with mild ventricular dilation which resolved in recovery.  

On October 2005, the Veteran underwent a catheterization.  Lab studies were described as unremarkable.  In February 2006, the Veteran was informed of the results of his tests.  All vessels were completely clear except a minor breach in the first diagonal branch of the left anterior descending artery which had a 50 percent blockage.  The physician stated that "[i]n other words, it looked good."  

September 2010 nuclear stress testing showed resting heart rate of 76 with blood pressure of 107/71.  Left ventricular ejection fraction was 68 percent.  Lung heart ratio was normal with normal wall motion and thickening.  

A nuclear stress test conducted in July 2012 showed left ventricular ejection fraction of 61 percent, post-stress test.  It was 64 percent at rest.  

In September 2014, the Veteran was afforded a VA cardiology examination.  The examination reported that his 2005 catheterization showed non-obstructive, non-ischemic coronary artery disease.  Continuous medication was not required for control of the condition.  He did not have congestive heart failure.  No arrhythmia or heart valve condition was noted.  

EKG and chest x-ray from April 2014 were normal.  Echocardiogram showed left ventricular ejection fraction was 50-55 percent.  Interview based METs testing showed METS greater than 3-5, resulting in dyspnea, fatigue, angina, dizziness, nausea and feelings of heat/faintness.  The examiner stated that the METs level limitation was not due solely to the Veteran's heart condition, however, stating that he heart condition resulted in none of the METs level limitation.  Rather, the examiner attributed the limited METs level to lumbar stenosis and a knee condition, as well as deconditioning and the Veteran being overweight.  The examiner stated that the Veteran's heart condition did not impact his ability to work.    

In October 2015, the Veteran again presented for a VA cardiology examination.  Heart rate was 76.  Rhythm was regular.  Heart sounds were normal.  No jugular-venous distension was noted.  Peripheral pulses were normal.  No edema was found.  Blood pressure was 135/88. Interview-based METs testing revealed METs level of greater than 5 to 7 METs, resulting in dyspnea, fatigue, and dizziness.  However, the examiner stated that the Veteran's cardiac condition resulted in METs greater than 7 but not greater than 10.  Specifically, the examiner stated that the Veteran does not have ischemic heart disease based in catheterization and stress tests and thus should be able to perform METs to the highest level.  His inability to perform METs to the highest level was due to deconditioning and obesity (the Veteran's body-mass index was 30), a history of heavy smoking for over 50 years, and lumbar stenosis and a knee disability.  The Veteran reported cutting the grass on over an acre of land with a riding mower, and using a weed-wacker (string weed trimmer) on his own.  The examiner also noted an October 8, 2015 medical note indicating that the Veteran did not experience chest pain, nocturnal dyspnea, orthopnea, or edema.  The note stated that the Veteran's coronary artery disease was asymptomatic.  

Here, the Board notes that the Veteran has never shown symptoms that would give rise to a higher rating for CAD.  Although his VA examinations have shown decreased METs levels, none of those examinations has attributed that decrease in METs to his CAD.  Rather, his increased weight, deconditioning, history of smoking, and spine and knee disabilities have resulted in his inability to perform METs to the highest ability.  He does not require continuous medication to treat his condition.  No evidence of cardiac hypertrophy or dilatation has been found.  Ejection fraction has been consistently higher than the minimum level that would give rise to a higher disability rating.  No congestive heart failure has been reported.  In sum, no symptoms have been recorded which would give rise to a higher rating under the diagnostic criteria.  As such, a rating in excess of 10 percent cannot be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

Service Connection

The Veteran has a present diagnosis of chronic constipation, for which he seeks service connection.  He contends those disabilities are secondary to his service-connected posttraumatic stress disorder (PTSD).  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2016).

The Board finds that service connection should be denied for GERD, but should be granted for chronic constipation.

The Board acknowledges that the Veteran has a present diagnosis of GERD and chronic constipation.  A review of his service treatment records does not show any diagnosis of or treatment for GERD, acid reflux, hernia, or intestinal difficulties.  Nonetheless, the Veteran has stated that his constipation had onset during active service.  He also contends that his intestinal and gastroesophageal disabilities are the result of his service-connected PTSD.  

Prior to his claim, the Veteran's medical records do not show a history of or treatment for any intestinal disabilities.  An upper endoscopy completed in June 2011 showed esophageal reflux.  

The Veteran was afforded a VA examination in April 2012.  At that time, the examiner confirmed diagnoses of chronic constipation as well as GERD.  The Veteran reported having constipation as long as he could remember, reporting onset during his period in Vietnam.  The examiner conducted a physical examination and stated that the Veterans' gastrointestinal condition (diagnosed as GERD, chronic constipation, and diverticulosis) was less likely than not related to his service-connected PTSD.  Specifically, the examiner stated that the Veteran had been taking a narcotic for at least the prior year, and narcotics are a well-known cause of constipation.  Further there is no established correlation between PTSD and diverticulosis or GERD.  Diet and alcohol can contribute to GERD, and the existence of diverticulosis is an indication of a low fiber diet, which could also contribute to constipation.  

Because the April 2012 medical opinion did not fully discuss aggravation, the Board, in its May 2015 remand, requested that the Veteran be afforded a new VA examination.  In October 2015, the Veteran was afforded a new examination.  The examiner stated that the Veteran's GERD was less likely than not incurred in or caused by any incident of active service.  Specifically, the examiner noted no evidence of frequent indigestion or stomach trouble in his service treatment records, to include his entrance and separation examinations.  Rather, he stated that the Veteran's GERD is more likely due to his history of smoking or history of alcohol use, both of which are risk factors for developing GERD.  The examiner also stated that GERD is less likely than not due to the Veteran's service-connected PTSD.  Regarding the Veteran's intestinal disabilities, the examiner stated that they were less likely than not caused by his service-connected PTSD because current research on symptoms associated with PTSD in Veterans has not shown any associated correlation between PTSD and constipation.  A subsequent July 2016 addendum opinion addressed the issue of aggravation.  The examiner stated that the Veteran's various disorders, to include GERD and constipation, were less likely than not caused or aggravated by the Veteran's PTSD.  In reaching this conclusion, the examiner cited to the evidence in the record, including the Veteran's reported history and lay statements, as well as present medical literature.  Specifically, the examiner noted that PTSD was not a risk factor for either intestinal or esophageal disabilities; however, risk factors did include obesity, smoking, alcohol use and narcotic use, all of which applied to the Veteran.  

In light of the above, the Board finds that service connection should not be granted for GERD.  Here, the Board finds particularly persuasive the most recent VA examinations and addendum opinions, which considered the entire record, including the Veteran's statements, and opined against a nexus to service, as well as a nexus, via direct causation or aggravation, to PTSD.  Those opinions were rendered by a medical professional and in contemplation of the entire record, including the Veteran's reported history.  

The Board acknowledges the Veteran's contentions that his GERD has been caused by or aggravated by his PTSD, but find them to be less persuasive.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability, however, etiology of dysfunctions and disorders is a medical determination and generally must be established by medical findings and opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  In the present case, the Veteran is a lay person without appropriate medical training and expertise, and thus is not competent to provide an etiological conclusion regarding the cause of his GERD, especially in light of the VA examiner's conclusions to the contrary, and the fact that he has not provided any medical opinions or evidence which would contradict the VA examiner's opinions.  See id.  

In sum, the Board finds that the evidence of record fails to support a nexus between his GERD and any incident of active service, or in the alternative, between his GERD and his presently service-connected PTSD.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).

However, the Board finds that service connection for chronic constipation should be granted.  The Veteran has consistently asserted that he first experienced constipation during active service, while stationed in Vietnam, and has experienced those symptoms since that time.  Although the Veteran's service treatment records do not show complaints of or treatment for constipation, a lay person is competent to report observable symptomatology of an injury or illness.  Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007).   There is nothing in the record that would render the Veteran's testimony regarding long-term symptomatology incredible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Particularly, the VA examiners appear to have accepted the Veteran's reported history, and while finding no causal nexus to or aggravation by his PTSD, they have not contradicted his reported history reaching back to service.  As such, the Board will afford the Veteran the benefit of the doubt, and grant service connection for chronic constipation.  


ORDER

Entitlement to an initial rating in excess of 10 percent for service-connected coronary artery disease is denied.

Entitlement to service connection for GERD is denied.

Entitlement to service connection for chronic constipation is granted.


REMAND

Inasmuch as the Board sincerely regrets any further delay in the adjudication of this claim, an additional remand is necessary.  

A Veteran will be entitled to a TDIU upon establishing he is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his age or impairment from disabilities that are not service connected (i.e., unrelated to his military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19 (2016).

To qualify for a total rating for compensation purposes on a schedular basis, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities-provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

In a claim for TDIU, the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10, but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2.").  

In the instant matter, the record reflects that the Veteran is presently unemployed.  He submitted a claim for TDIU in September 2013, stating that he ceased to be employable as of August 31, 2012.  Because the Board retained jurisdiction over the claims addressed above, which could have an impact on the claim of TDIU, the RO deferred judgment on the TDIU claim, pending the Board's final decision in the above matters.  However, in its May 2015 remand, the Board found that, because the Veteran had asserted that he could no longer work, his claim of TDIU was part and parcel of the increased rating claim for coronary artery disease, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the TDIU claim was correctly included in this appeal, despite not yet being adjudicated by the RO.  

Although the Board, in its May 2015 remand, ordered VA examinations in connection with the service connection and increased rating claims addressed above in its most recent remand, it only remanded the issue of TDIU as intertwined, as the outcome of those decisions could affect the Veteran's TDIU claim.  However, the Board observes that in his September 2013 claim for TDIU, the Veteran stated that it was his service-connected PTSD which caused him to sever his prior employment and prevented him from working.  Indeed, the Veteran's PTSD is rated as 70 percent disabling from August 24, 2005.  

After reviewing the claims file, the Board observes that the Veteran's most recent evaluation of his PTSD occurred in April 2012, when the Veteran was still employed.  Although the Board subsequently found that examination report included evidence sufficient to increase his disability rating for that disability, because it was conducted at a time when the Veteran continued to maintain gainful employment, the Board cannot rely upon it to assess the present severity of the Veteran's disability with regard to his ability to work.  As such, the Board must issue an additional remand so that the Veteran's PTSD can be evaluated in connection with his TDIU claim.

While the Veteran's claim requires a more current understanding of the Veteran's psychiatric symptoms, this Remand is not to be construed as raising a separate increased rating claim for this disorder.  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim for TDIU.  The AOJ should make any and all reasonable efforts to obtain any privately or publicly held records identified by the Veteran.

2. Schedule the Veteran for a VA psychiatric examination in connection with his TDIU claim.  The complete record should be made available to the examiner selected to conduct the examination. 

The examiner is requested to conduct a thorough examination of the Veteran and provide a description of the severity of the Veteran's PTSD.  Specifically, the examiner should comment on how the Veteran's PTSD affects his ability to obtain and maintain gainful employment.  

3. Thereafter, readjudicate the claim of entitlement to TDIU.  If the benefit sought on appeal should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


